Citation Nr: 0915344	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-37 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army 
from October 1941 to July 1942, and from February 1945 to 
February 1946.  He died in December 1994.  The appellant 
seeks recognition as his surviving spouse for the purpose of 
obtaining VA death benefits.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This mater was remanded in July 
2006.  A review of the record shows that the RO has complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The appellant and the Veteran were never married to each 
other.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in VCAA letters issued in December 
2003 and August 2006.  The VCAA letters notified the 
appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the appellant of the evidence necessary to 
substantiate her claim. 

In August 2006, the appellant was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the appellant, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to recognition of the appellant as the 
Veteran's surviving spouse, any questions as to the 
appropriate effective date to be assigned are rendered moot. 

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes affidavits, 
records from local agencies, lay statements from the 
appellant and other individuals, and the Veteran's death 
certificate.  The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the claimant with her claim.

Criteria & Analysis

The appellant has filed a claim for VA benefits as the 
surviving spouse of the Veteran.  As detailed, the Veteran 
died in December 1994.  A surviving spouse may qualify for 
pension, compensation, or DIC, if the marriage to the veteran 
occurred before or during his service, or after his service 
if certain requirements are met.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.54.  Under the regulations, a "surviving spouse" 
is defined, in part, as a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50.

The Board has initially reviewed the documentation submitted 
by the Veteran during his lifetime with regard to his VA 
compensation and claims for compensation for any evidence 
regarding his marital status.  In July 1967, the Veteran 
submitted a formal application for compensation.  He reported 
that he was married to E.G. on January [redacted], 1932, and that 
such marriage ended due to her death on May [redacted], 1959.  He 
reported that he married the appellant on August [redacted], 1959.  He 
reported two children with E.G.  He did not submit a marriage 
certificate or any other evidence in support of such marriage 
to the appellant.  The remaining evidence on file pertaining 
to claims for compensation does not contain any information 
regarding his marital status.

In June 1995, the appellant submitted a copy of the Veteran's 
death certificate, and indicated that she had also submitted 
an Affidavit regarding her marriage to the Veteran; however, 
such document was not included with the submission.  In 
October 1995, the RO denied entitlement to service connection 
for the cause of the Veteran's death and the appellant 
perfected an appeal.  In a March 1997 decision, the Board 
granted entitlement to service connection for the cause of 
the Veteran's death, determining that a disease of service 
origin caused the Veteran's death.  See 38 C.F.R. § 3.312.  

In March 1997, a week prior to issuance of such Board 
decision, the appellant submitted a formal application for VA 
death benefits.  She reported that the Veteran was married to 
E.G. and such marriage ended by her death on May [redacted], 1958.  
She reported that she was married to J.B.T. which ended by 
his death on August [redacted], 1956.  She reported that she married 
the Veteran on September [redacted], 1960, in Moncada, Tarlac.  

In April 1997, the RO issued a rating decision implementing 
the Board's determination that service connection for the 
cause of the Veteran's death was warranted.  However, in such 
notice letter, the RO informed the appellant that her claim 
for death benefits was still being processed based on 
insufficient documentation of marriage.

The appellant submitted a 'Joint Affidavit' from I.S. and 
J.V. completed in May 1992, attesting that the Veteran and 
the appellant were married on August [redacted], 1945, in Moncada, 
Tarlac.  They reported that they were guests at the wedding.  

A submission from the 'Office of the Local Civil Registrar' 
in Moncada, Tarlac, dated in December 1994, states that the 
records of marriages conducted prior to 1942 were destroyed; 
however, the records of marriages registered from 1942 are 
intact.  A marriage contract could not be issued pertaining 
to the Veteran and the appellant as they were alleged to have 
been married on October [redacted], 1930.

A birth certificate certified in September 2001, reflects 
that A.T.I. was born on December [redacted], 1961, and the Veteran 
and the appellant are listed as the respective natural 
parents.  The date of the marriage is reflected as June [redacted], 
1960.  Another birth certificate certified in September 2001, 
reflects that G.I. was born on March [redacted], 1966, and the 
Veteran and the appellant are listed as the respective 
natural parents.  The date of the marriage is reflected as 
September [redacted], 1960.  

A death certificate certified in March 2001 from the 'Office 
of Civil Registrar' reflects that the appellant's first 
husband J.B.T. died on August [redacted], 1955 and was married at the 
time of his death.  A death certificate certified in March 
2001 from the 'Office of Civil Registrar' reflects that the 
Veteran's first wife E.G. died on May [redacted], 1958, and was 
married at the time of her death.

Documentation from the 'Office of the Local Civil Registrar' 
in Moncada, Tarlac, dated in August 1996, certifies that 
there is no record of marriage between the Veteran and the 
appellant alleged to have been married on September [redacted], 1960, 
and that records of marriage for the year 1942 to the present 
are still intact in the archives of the Office.  

In September 2001, a Field Examination investigation was 
conducted to determine the validity of the appellant's 
marriage to the Veteran.  A neighbor of the appellant and the 
Veteran stated that they lived as husband and wife but he did 
not know if they were married.  The Veteran had four children 
with E.G. and three children with the appellant.  He stated 
that he was young when the Veteran's first wife died, and 
that he did not know the previous marital status of the 
appellant.  The brother of the appellant's first husband, 
J.B.T., stated that J.B.T. died more than 45 years prior and 
was married to the appellant and they had two children.  
After the death of J.B.T., she married the Veteran.  He was 
not personally present when they married, he had just heard 
that they were married.  The Veteran was a widower at the 
time of his marriage to the appellant.  

The appellant was interviewed and reported that she married 
J.B.T. and he died in 1955.  She married the Veteran in 1960.  
She could not produce a copy of the marriage certificate 
because this was submitted to the PVAO.  She reported that 
she married before a Judge, F.O., who was deceased, and that 
M.T. was a witness at the wedding.  She reported that she had 
hired a claims fixer, and had signed a financial agreement 
with such claims fixer.

The purported witness to the wedding, M.T., who was also 
identified as a cousin of J.B.T., was interviewed who 
reported that the appellant and J.B.T. were married until his 
death.  He believed that the appellant and the Veteran were 
married, but could not recall the wedding of the appellant 
and the Veteran, or whether he attending the wedding.

An interview with M.I.C., the Veteran's daughter with E.G., 
reflects that the Veteran and the appellant began living as 
husband and wife after the death of E.G.  She stated that the 
appellant and the Veteran got married in 1987 at the 
Municipal Hall in Moncada, Tarlac, and she was present when 
they married.  At the time, he was working on a claim for VA 
benefits, and wanted to include the appellant as his 
dependent spouse.  An interview with A.I., the Veteran's son 
from his marriage to E.G., reflects that the Veteran and the 
appellant began living together as husband and wife in or 
about 1960.  He heard that they were married but was not 
present when they married.  

A records search was conducted a the 'Office of the Local 
Civil Registrar' for the period May 1960 to December 1961, 
and no marriage contract between the Veteran and the 
appellant was found.

In September 2001, a records search was conducted at the 
'Office of the Local Civil Registrar' for the period June 
1986 to 1988, and no marriage contract between the Veteran 
and the appellant was found.  

The appellant was interviewed a second time about the 
purported 1987 marriage, and she could not recall such 
marriage in 1987 and was unable to get a copy of her marriage 
contract from the claims fixer who assisted her on her PVAO 
benefit.  

In a December 2003 submission, the appellant stated that she 
was married to the Veteran on September [redacted], 1960, officiated 
by B.O.M., a clergyman of a tribal group of people of the 
Mountain Province, better known as the Igorots, that belong 
to the cultural minorities of the North.  The marriage 
ceremony was attended by very few relatives and close friends 
in the community for the reason that it was held secretly.  

An 'Affidavit' from B.O.M., a Clergyman of a tribe known as 
Igorots, dated in December 2003, attests that on September 
[redacted], 1960, he officiated the marriage of the Veteran and the 
appellant.  

A 'Joint Affidavit' from G.U. and C.B. completed in December 
2003, states that the Veteran and the appellant were married 
on September [redacted], 1960, and that their marriage was officiated 
by B.O.M.   

A birth certificate certified in December 2003, reflects that 
L.T.I. was born on November [redacted], 1969, and the Veteran and the 
appellant are listed as the respective natural parents.  The 
date of marriage is reflected as August [redacted], 1961.  

In November 2003, the 'Office of the Civil Registrar' in 
Moncada, Tarlac, certified again that there was no record of 
marriage between the Veteran and the appellant, on the 
alleged marriage date of September [redacted], 1960.

In September 2005, the appellant submitted a 'Marriage 
Contract' from Moncada, Tarlac.  Such contract reflects the 
names of the Veteran and the appellant, reflecting that both 
are widows.  The date of marriage is reflected as September 
[redacted], 1960, the place of marriage was Municipality of Moncada, 
and the marriage was solemnized by Mayor F.O.  The appellant 
asserted that such copy was provided by the local civil 
registrar in Moncada, Tarlac.  The witnesses were A.M.S. and 
A.F.B.  M.T. is not listed as a witness.

The Board has reviewed and considered all of the evidence and 
material of record in the claims file.  Based on review of 
the relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence is against the appellant's 
claim for recognition as the Veteran's surviving spouse.

In reaching this conclusion, the Board has considered 
arguments and documentation submitted by the appellant, 
however, the Board finds that such evidence is outweighed by 
numerous other items of evidence which show that the Veteran 
and the appellant were never married.

Review of the claims file reveals that the Veteran was 
initially married to E.G. and such marriage ended due to her 
death in May 1958 or May 1959.  Such marriage produced four 
children.  The appellant was initially married to J.B.T. and 
such marriage ended due to his death in August 1955.  Such 
marriage produced two children.  It is clear that there was 
no legal impediment to the appellant and the Veteran being 
legally able to enter into a marriage.  It is also clear that 
the Veteran and the appellant had three children together:  
A.T.I. DOB 12/[redacted]/61; G.I. DOB 03/[redacted]/66; and, L.T.I. DOB 
11/[redacted]/69.  The question, however, is whether the appellant is 
the surviving spouse of the Veteran for purposes of receiving 
VA benefits.  As reflected in a June 2002 RO administrative 
decision, common law marriage is accepted as a way to 
establish a valid marriage for individuals living in the 
Philippines.  Therefore, there must be persuasive evidence of 
a valid marriage ceremony.  As detailed hereinabove, the 
evidence submitted by the appellant to support her claim that 
she was married to the appellant is insufficient and 
conflicts with the other evidence of record.  

Initially, while acknowledging that in a 1967 application for 
VA compensation, the Veteran reported marriage to the 
appellant on August [redacted], 1959, he did not submit any 
documentation to support such marriage.  Likewise, despite 
the fact that he was in receipt of VA compensation from the 
late 1980's until his death, such documentation does not 
reflect any claimed dependents.  Thus, the documentation 
submitted by the Veteran during his lifetime does not provide 
sufficient proof of a valid marriage to the appellant.

As detailed, in the March 1997 formal application, the 
appellant reported that she married the Veteran on September 
[redacted], 1960, in Moncada, Tarlac.  At that time, however, the 
only evidence on file to support a marriage was an affidavit 
which attested that the appellant and the Veteran were 
married on August [redacted], 1945.  Otherwise, the appellant has 
never claimed that she married the Veteran on such date, and 
it is clear that the Veteran was married to E.G. at that 
time.  It is clear that the Veteran and the appellant were 
not married on August [redacted], 1945.  

With regard to the appellant's claim of a marriage date of 
September [redacted], 1960, in Moncada, Tarlac, as detailed, the 
Office of the Local Registrar has indicated that while the 
registrar does contain records of marriages registered from 
1942 to the present, there are no records of a marriage 
between the Veteran and the appellant.  Likewise, the 
September 2001 Field Examiner conducted a search of marriage 
records, and also was unable to locate a marriage contract 
between the Veteran and the appellant.  Over the course of 
this appeal, for many years, the appellant has repeatedly 
stated that she is unable to produce a marriage contract 
supporting her marriage to the Veteran.  As detailed, when 
interviewed in September 2001, she specifically stated that 
she could not produce her marriage contract because she had 
given it to her claims fixer.  Prior to 2001 and until 2005 a 
marriage contract was not produced, only affidavits 
attempting to support a marriage date of September [redacted], 1960.  
However, in September 2005, a 'Marriage Contract' was 
produced which reflected a date of marriage of September [redacted], 
1960, conducted by Mayor F.O., in Moncada, Tarlac.  The Board 
acknowledges that in September 2001, the appellant provided 
the name of such officiant to the field examiner.  Such 
'Marriage Contract,' however, is a photocopy, was not 
certified by an official agency, and the Moncada civil 
registrar has no record of such marriage contract.  If such 
record is in fact a valid marriage contract, then it is not 
clear why it would not have been discovered during searches 
conducted by the Moncada registrar and the Field Examiner, 
and there is insufficient explanation as to why it was 
discovered and/or submitted years after attempting to support 
proof of marriage.  Thus, such 'Marriage Contract' cannot 
provide the basis for the finding of a valid marriage between 
the Veteran and the appellant.  As detailed, no official 
agency has been able to confirm a marriage between the 
Veteran and the appellant on September [redacted], 1960.  

In addition, the appellant has failed to explain or clarify 
the discrepancy in the marriage dates reflected on the birth 
certificates of their children.  As detailed, the birth 
certificate for A.T.I. reflects a marriage date of June [redacted], 
1960; the birth certificate for G.I. reflects a marriage date 
of September [redacted], 1960; and, the birth certificate for L.T.I. 
reflects a marriage date of August [redacted], 1961.  Again, the Field 
Examiner searched the records for a marriage occurring on any 
such dates, for the periods May 1960 through December 1961, 
to no avail.  

The appellant's claim that she was married on September [redacted], 
1960, by a local Judge/Mayor in her testimony and in the 
'Marriage Contract,' is in complete contradiction to the 
documentation submitted in December 2003, which attests that 
the Veteran and the appellant were married in a tribal 
ceremony on September [redacted], 1960, officiated by B.O.M.  If any 
such tribal ceremony did in fact occur, it is not of record 
with the registrar.  But it is nonsensical that the appellant 
would continually claim a civil marriage solemnized by F.O. 
whom she reported as deceased, and then in December 2003 
would be claiming a tribal marriage solemnized by B.O.M. who 
purportedly is in fact alive and able to attest to such 
marriage, and then submit a purported 'Marriage Contract' 
which reflects a civil marriage solemnized by F.O.  Although 
not entirely clear, it appears that such tribal marriage may 
have been manufactured by the claims fixer, in light of the 
fact that such details conflict with details previously of 
record.  Such conflicting evidence undermines the credibility 
of the appellant in attempting to show a valid marriage.  For 
such reasoning, the Board cannot accept such documentation as 
valid proof of a marriage between the appellant and the 
veteran.

The Board also acknowledges the interview with M.I.C. in 
which she claimed that the Veteran and the appellant were 
married in 1987.  There was no marriage contract found 
between the Veteran and the appellant corresponding to such 
time period, and the appellant specifically could not recall 
being married in 1987.  Thus, there is no basis for a finding 
of a marriage date in 1987.  

Based on the discussion hereinabove, the Board concludes that 
the documentation submitted by the appellant to support her 
claim of a valid marriage to the Veteran is insufficient and 
entitled to no probative weight, as it is apparent that she 
has provided conflicting, inconsistent, and contradictory 
information in her initial claim and subsequent filings.  The 
Board finds that the preponderance of the evidence indicates 
that the appellant was never married to the Veteran.  
Accordingly, the Board concludes that the requirements for 
recognition of the appellant as the surviving spouse of the 
Veteran are not met.

Without any evidence that the Veteran and the claimant were 
ever married, as defined by 38 C.F.R. § 3.1(j), at any point 
in their lives, the claimant is not entitled to status as the 
surviving spouse of the Veteran.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


